Citation Nr: 0330373	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  Under regulations 
issued after enactment of the VCAA, and effective February 
22, 2002, the Board has been conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The veteran seeks service connection for hepatitis B and C.  
In a January 2000 written statement, M.E.Q., M.D., said he 
treated the veteran for hepatitis B and C first found in 
October 1999.  Dr. M.Q. noted that the veteran denied 
intravenous drug use or promiscuous sexual activity and 
believed he contracted hepatitis B and C in service.  In a 
September 2000 written statement, Dr. M.Q. opined that it was 
"possible that [the veteran] contracted Hepatitis B and C 
while in service".  The physician said if, during the 
vaccination process in service, one needle was used to 
vaccinate numerous service personnel, "there was a 
possibility that [the veteran] could have contracted the 
disease."  The Board believes that the veteran should be 
afforded VA examination to determine the etiology of his 
hepatitis B and C.

The veteran also seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD 
currently requires - medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2003).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The medical evidence of record contains conflicting 
psychiatric diagnoses.  While in written statements dated in 
March and October 2000, W.E.C., M.D., a psychiatrist, 
diagnosed PTSD, in August 2000, a VA examiner diagnosed mood 
disorder and concluded that the veteran did not meet the DSM-
IV criteria for PTSD.

However, there are several problems that require additional 
evidentiary development.  In his written statements and 
through Dr. W.C.'s statements, and a January 2000 written 
statement from K.A., a social worker, the veteran, who served 
in the Republic of Vietnam from January 1967 to January 1968, 
indicated that he was an "ammo handler" who convoyed 
ammunition to fire bases and "rode shotgun" on the convoys.  
He said that he served out of Long Binh and Cu Chi with the 
25th Infantry Division.  He indicated that he was not 
actively engaged in combat, but handled hazardous materials 
and was subjected to ambushes and small arms fire during 
convoys carrying ammunition for distribution to American 
troops.  The veteran said his ammunition supply unit was 
subjected to nightly attack by enemy soldiers, which started 
the first month he was there, evidently in January or 
February 1967.  The veteran stated that at Cu Chi he served 
in the ammunition depot and that his friend, named Fields, 
was shot by small arms fire.  The veteran said that on one 
occasion, after convoying ammo from Nu Ba Din to a fire base, 
his convoy was attacked by the enemy, and helicopters helped 
to end the firefight and escort them back to base.  The 
veteran reported that at the Cu Chi ammo dump there were 
daily mortar attacks.  On his first day in country, in Long 
Binh, he said that the base was attacked and he was placed in 
a hole to defend.  He said he nearly killed his "holemate".  

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he served in the Republic 
of Vietnam, and that his occupational specialty in service 
was supply clerk.  His awards and decorations include the 
Vietnam Service Medal, the National Defense Service Medal and 
the Vietnam Campaign Medal.  His service personnel record (DA 
Form 20) indicates that in late January 1967 the veteran was 
assigned to "HHC25thInfDivSup ord BAND" as a supply 
handler.  The record also reflects that he served during the 
Vietnam Counteroffensive (Phase II) in August 1967. 

In his December 2001 substantive appeal, the veteran said he 
served as an ammo handler with Headquarters and Headquarters 
25th Infantry Division.  In February 2000 he indicated that 
in January 1967 he served with the 25th Infantry Ammo and in 
January 1968 he served with the 82nd Airborne Division.

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed in-service stressors.  The Board 
believes this should be done.

If the USASCRUR is able to corroborate one or more of the 
veteran's claimed in-service stressors, the question next 
presented is whether any such a stressor is clinically 
considered to be of sufficient severity to warrant a valid 
diagnosis of PTSD. The descriptive definition of a stressor 
in the American Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's 
service stressors, and therefore they were inadequate for 
rating purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994). Further psychiatric evaluation is necessary.

Finally, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding these claims.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In addition, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following actions:

1.	The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other pertinent judicial or 
legislative guidance which may be 
forthcoming.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue since January 
2001.  The RO should then request all 
pertinent medical records from these 
medical providers if not already of record.

3.	The RO should contact the veteran again and 
request that he provide the specifics, 
e.g., approximate date(s) or location(s), 
of his alleged stressor incidents in 
service.  Thereafter, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  The summary and all 
associated documents, to include the 
veteran's DD Form 214, DA Form 20, and 
written statement(s), should be sent to 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  USASCRUR 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors 
including, but not limited to, providing a 
copy of unit histories for the veteran's 
unit in Southwest Asia for his period of 
service there, from January 1967 to January 
1968.

4.	After the above information has been 
obtained, the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the veteran 
was exposed to a stressor or stressors in 
service, and if so, what the nature of the 
specific stressor or stressors was.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the originating agency must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
originating agency should address any 
credibility questions raised by the record.

5.	If the RO should determine that the record 
establishes the existence of a stressor or 
stressors, then the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
PTSD, to determine the diagnoses of all 
psychiatric disorders that are present.  
The RO should furnish the examiner with a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have caused 
the current psychiatric symptoms and 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied 
by the in- service stressors.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis.  If 
the veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's diagnosed 
psychiatric illness is related to his 
period of active service, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
VA examiner is particularly asked to 
address the opinions expressed by Dr. 
Coopwood in his March and October 2000 
statements (which diagnosed PTSD) and by 
the August 2000 VA examiner (who diagnosed 
mood disorder and opined that the veteran 
did not meet the DSM-IV criteria for PTSD).  
A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file should be made available to 
the examiner before the examination prior 
to examination.  The examiner is requested 
to indicate in the examination report 
whether the veteran's medical records were 
reviewed.   

6.	The RO should also schedule the veteran for 
appropriate VA examination to determine the 
etiology of any hepatitis B or C found to 
be present.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
examiner is requested to provide an opinion 
concerning the etiology of any hepatitis B 
or C found to be present, to include 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
hepatitis B or C was caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  The VA examiner is 
particularly requested to address the 
opinion expressed in Dr. Quiring's 
September 2000 written statement.  A 
complete rationale should be provided for 
all opinions offered.  The veteran's claims 
file should be made available to the 
examiner prior to the examination and the 
examiner is requested to indicate in the 
examination report whether the records were 
reviewed.

7.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

8.	Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for hepatitis B and C, and PTSD.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the December 2001 SOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

